      Case 1:20-cv-11842-WGY Document 5 Filed 12/11/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

JOEL JEANNITE,                     )
                                   )
          Plaintiff,               )
                                   )
                                           C.A. No. 20-11842-WGY
          v.                       )
                                   )
MICHAEL AUDETT,                    )
                                   )
          Defendant.               )


                                 ORDER

                          December 11, 2020
YOUNG, D.J.

     On October 9, 2020, pro se litigant Joel Jeannite filed a

complaint and an Application to Proceed in District Court

without Prepayment of Fees or Costs (“Application”), a request

which courts often refer to as a motion for leave to proceed in

forma pauperis.

     In an order dated October 16, 2020, the Court denied the

motion without prejudice because Jeannite’s financial affidavit,

was insufficient.   The Court ordered Jeannite to pay the filing

fee or file a renewed in forma pauperis motion.        The Court

warned Jeannite that failure to respond to the order within 21

days could result in dismissal of the action without prejudice.

     The deadline for complying with the Court’s October 16,

2020 order has passed without any response from Jeannite.
      Case 1:20-cv-11842-WGY Document 5 Filed 12/11/20 Page 2 of 2



     Accordingly, this action is DISMISSED without prejudice for

failure to pay the filing fee.

     SO ORDERED.


                                /s/ William G. Young
                               WILLIAM G. YOUNG
                               UNITED STATES DISTRICT JUDGE




                                   2
